
	
		I
		112th CONGRESS
		1st Session
		H. R. 1878
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Kissell
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require that the same access to transportation and
		  public accommodations that is afforded to individuals with disabilities who use
		  service animals under the Americans with Disabilities Act be afforded to
		  certified trainers of service animals.
	
	
		1.Access to transportation and
			 public accommodations to certified trainers of service animals
			(a)Protections
			 affordedA licensed or
			 certified trainer of a service animal, or a handler of such animal that has
			 credentials issued by an accredited school for training service animals, when
			 accompanied by such service animal, shall be afforded the same right of access
			 to public transportation, public accommodations, and transportation services
			 provided by private entities as is afforded under titles II and III of the
			 Americans with Disabilities Act to individuals with disabilities who use
			 service animals.
			(b)Enforcement
			 under the ADAIt shall be discriminatory under the Americans with
			 Disabilities Act to afford such a trainer, when accompanied by a service
			 animal, with any service, facility, privilege, advantage, or accommodation that
			 is not equal to that afforded to other individuals. The same remedies and
			 procedures that are available under such Act to individuals subject to
			 discrimination shall be available to an individual subject to discrimination
			 under this Act.
			(c)Definition of
			 Service AnimalAs used in
			 this Act, the term service animal means a guide dog, signal dog,
			 or other animal individually trained or being trained to provide assistance to
			 an individual with a disability and distinguished by wearing a collar, leash,
			 harness, or cape that identifies the animal as a service animal in training,
			 regardless of whether such animal has been licensed or certified by a State or
			 local government.
			(d)RegulationsThe Secretary of Transportation and the
			 Attorney General shall issue such regulations as they determine necessary to
			 carry out this section and provide the same access to licensed or certified
			 trainers or handlers of service animals as is afforded individuals with
			 disabilities who use service dogs under the Americans with Disabilities
			 Act.
			
